Citation Nr: 9908367	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-33 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
lumbosacral strain, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable disability rating for 
gastroenteritis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from September 1982 
to September 1984.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which granted a 
10 percent disability rating for lumbosacral strain and 
denied a compensable disability rating for gastroenteritis.  
Additional evidentiary development is warranted on this case 
prior to appellate review.

First, the RO must obtain all of the veteran's VA medical 
records.  In a December 1996 statement, she indicated that 
she had been hospitalized at the VA Medical Center in Biloxi, 
Mississippi, from August to October 1994 for, among other 
things, her service-connected back and stomach disorders.  
The earliest hospitalization records associated with the 
claims file are dated in February 1995, and these records do 
indicate a prior admission from August to October 1994.  
Although the RO requested the veteran's VA records from 
Biloxi from August 1994 to the present, only her outpatient 
treatment records were requested, and the hospitalization 
records from 1994 were not included in the records received.  
VA records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claims.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO 
must obtain the 1994 hospitalization records from Biloxi, 
and, while this case is in remand status, also obtain all of 
the veteran's VA medical records for treatment from October 
1997 to the present from the VA Medical Center in Mobile, 
Alabama.  

Second, in a March 1997 statement, the veteran requested a 
hearing before a local Hearing Office at the RO.  She was 
provided such a hearing in December 1997.  However, at that 
hearing, she submitted a VA Form 9 (i.e., substantive 
appeal), wherein she requested a hearing before a Member of 
the Board at the RO.  Based on these facts, it is necessary 
to clarify whether the veteran desires a hearing before a 
Member of the Board.  If so, she should be scheduled for such 
a hearing after completion of the above evidentiary 
development.

Accordingly, while the Board regrets the delay, this case is 
REMANDED to the RO for the following:

1.  Request the veteran's medical records 
from the VA Medical Centers in Biloxi, 
Mississippi, for hospitalization from 
August to October 1994, and from Mobile, 
Alabama, for treatment since October 
1997, to include all records maintained 
electronically, e.g., by computer, and on 
microfiche or paper.  Associate all 
requests and records received with the 
claims file.

2.  Ask the veteran to clarify whether 
she desires a personal hearing before a 
Member of the Board at the RO.  If she 
does, schedule the hearing in accordance 
with applicable law.

3.  Readjudicate the veteran's increased 
rating claims, with consideration of any 
additional information developed upon 
remand.  If any benefit sought on appeal 
remains denied, provide the veteran and 
her representative a supplemental 
statement of the case, and allow an 
appropriate period of time for response.

Thereafter, this case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until she is further informed; 
however, she is free to furnish additional evidence and 
argument to the RO while the case is in remand status.  Booth 
v. Brown, 8 Vet. App. 109, 112 (1995).  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this remand.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


